
	

113 HR 5690 IH: To amend the Internal Revenue Code of 1986 to prohibit tax-exempt status to professional sports leagues that promote the use of the term redskins.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5690
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit tax-exempt status to professional sports
			 leagues that promote the use of the term redskins.
	
	
		1.Special rule relating to professional sports leagues
			(a)In generalSection 501 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating subsection (s) as subsection (t), and
				(2)by inserting after subsection (r) the following new subsection:
					
						(s)Special rule relating to professional sports leaguesNo professional sports league shall be treated as described in subsection (c)(6) if such
			 professional sports league promotes, or allows a member club or franchise
			 connected with such professional sports league to promote, the use of the
			 term redskins in connection with any team or club connected with such professional sports league..
				(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
